BBH TRUST BBH Intermediate Municipal Bond Fund class n shares (“BBINX”) Class I shares (“BBIIX”) SUPPLEMENT DATED OCTOBER 30, 2015 TO THE PROSPECTUS DATED MARCH 2, 2015 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the BBH Intermediate Municipal Bond Fund Prospectus (the “Prospectus”). Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Prospectus. Effective November 1, 2015, the Fund will waive the investment minimums for all BBH Partners, Employees, Fund Trustees, and their respective family members, who wish to invest in BBH Intermediate Municipal Bond Fund Class I Shares. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
